 8:17-cr-00045-JMG-MDN Doc # 158 Filed: 08/18/20 Page 1 of 1 - Page ID # 478




              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                 Plaintiff,                           8:17CR45
     vs.
                                                       ORDER
DARNELL POLITE,

                 Defendant.


     IT IS ORDERED that:

     1.    The defendant's Unopposed Motion to Continue Dispositional
           Hearing (filing 157) is granted.

     2.    Defendant Darnell Polite's violation of supervised release hearing
           is continued to December 17, 2020, at 10:00 a.m., before the
           undersigned United States District Judge, in Courtroom No. 1,
           Roman L. Hruska Federal Courthouse, 111 South 18th Plaza,
           Omaha, Nebraska. The defendant shall be present at the hearing.

     Dated this 18th day of August, 2020.

                                         BY THE COURT:


                                         John M. Gerrard
                                         Chief United States District Judge
